UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6320


MYRON RODERICK NUNN,

                Plaintiff - Appellant,

          v.

ALVIN W. KELLER, JR., Secretary of the N.C. Department of
Correction; CLARENCE J. DELFORGE, III, Deputy Attorney
General; ORLANDO F. HUDSON, Durham County Superior Court
Judge; J. B. ALLEN, Superior Court Judge; JIM HARDIN, Durham
County District Attorney; MICHAEL MOORE, Durham County
Assistant District Attorney; JAMES DORNFRIED, Durham County
Assistant District Attorney; BILL THOMAS, Private Attorney;
PHYLLIS TRANCHESE, Private Attorney; ELIZABETH COLEMAN GRAY,
NCPLS Attorney; JAMES BUTCH WILLIAMS, Private Attorney;
BRUCE T. CUNNINGHAM, JR., Private Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:10-cv-00723-TDS-LPA)


Submitted:   May 26, 2011                  Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Myron Roderick Nunn, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Myron    Roderick   Nunn    seeks    to   appeal   the    district

court’s order dismissing his 42 U.S.C. § 1983 (2006) action.                    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on December 1, 2010.         The notice of appeal was filed on February

15, 2011. ∗     Because Nunn failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions      are   adequately   presented    in   the




     ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Luck, 487 U.S. 266
(1988).



                                           3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    4